DETAILED ACTION

This office action is in regards to the applicant’s reply dated October 28, 2021.
Claim 9 has been amended; and, claim 14 has been canceled.
Claims 1-13 and 15-21 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-5, 9-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Fujii et al. (JP 2016089651 A), hereafter Fujii.
Regarding claim 1, Hiroshi discloses a piston (13) for an internal combustion engine [0023], comprising: a pair of pin bores which are aligned with one another along a pin bore axis (Fig. 1 discloses pin 14 that is fitted in a pin bore having an axis); a crown (Fig. 4) having a top combustion surface (13b) with a recessed combustion bowl (25), an outer rim and a ring belt depending from said outer rim, said ring belt including a top land and a first ring groove for receiving a piston ring (please refer to annotated Fig. 1 and Fig. 4 below); and at least one recess (13c) formed into said top land and extending from said top combustion surface less than a full 

    PNG
    media_image1.png
    399
    758
    media_image1.png
    Greyscale

Hiroshi does not disclose at least one recess has a circumferential length extending between a pair of sides, said sides extending parallel to a central axis of said piston, and each of said at least one recess has a radial depth which is generally constant along an entirety of said circumferential length. Fujii discloses a piston (3) for an internal combustion engine and comprising at least one recess (11), the recess having a circumferential length extending between a pair of sides, said sides extending parallel to a central axis of said piston, and each of said at least one recess has a radial depth which is generally constant along an entirety of said circumferential length (Fig. 1, Fig. 2 and Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recesses of Hiroshi to resemble the recess of Fujii, in order to suppress the knocking effect.
Regarding claim 9, Hiroshi discloses a power cylinder assembly (Fig. 1), comprising: a cylinder liner (12) which surrounds a cylinder bore; a piston (13) disposed in said cylinder bore and able to reciprocate along a central axis; said piston having; a crown (Fig. 4) and a pair of pin bores which are aligned with one another along a pin bore axis, a top combustion surface (13b) 
Hiroshi does not disclose at least one recess has a circumferential length extending between a pair of sides, said sides extending parallel to a central axis of said piston, and each of said at least one recess has a radial depth which is generally constant along an entirety of said circumferential length. Fujii discloses a piston (3) for an internal combustion engine and comprising at least one recess (11), the recess having a circumferential length extending between a pair of sides, said sides extending parallel to a central axis of said piston, and each of said at least one recess has a radial depth which is generally constant along an entirety of said circumferential length (Fig. 1, Fig. 2 and Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recesses of Hiroshi to resemble the recess of Fujii, in order to suppress the knocking effect.

Regarding claims 2 and 10, both Hiroshi and Fujii discloses the piston as set forth in claim 1, wherein said at least one recess extends across a point of said top combustion surface which is located at ninety degrees relative to said pin bore axis (it can be seen from Fig. 1 and 

Regarding claim 3 and 11, Hiroshi as modified with Fujii discloses the piston as set forth in claim 1 wherein said at least one recess (13c) is a pair of recesses (Fig. 4).

Regarding claim 4 and 12, Hiroshi discloses the piston as set forth in claim 3, wherein said pair of recesses are diametrically opposite of one another (Fig. 4).

Regarding claim 5 and 13, Hiroshi discloses the piston as set forth in claim 4, wherein said piston is symmetrical about a plane which extends perpendicularly to said pin bore axis (Fig. 1 and Fig. 4).

Regarding claim 18, Hiroshi discloses the piston according to claim 6, wherein said outer rim includes a chamfered edge and said recess extends radially inward of and axially below said chamfered edge (Fig. 4).

Regarding claim 19, Hiroshi modified with Fujii discloses a recess having generally uniform depth along the arcuate length. However, Fujii’s recess as applied to the piston of Hiroshi is silent to the radial depth of the recess being about 1.5 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the radial depth of the recess being about 1.5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, a particular depth would provide a desired combustion outcome.
Claims 6, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Fujii et al. (JP 2016089651 A), and in further view of Glover, Jr. et al. (US 4,114,518), hereafter Glover.
Regarding claims 6, 17 and 20, Hiroshi modified with Fujii discloses a recess being arcuate and extends circumferentially less than 180 degrees. Hiroshi modified with Fujii does not disclose said recess having an axial length and a radial depth, and wherein said axial length is greater than said radial depth; or wherein said recess extends further toward said first ring groove than it extends toward said combustion bowl; or, wherein the axial length and an arcuate lengths of said at least one recess are each greater than said radial depth. While Fujii teaches that depth and width can be modified (paragraph [0022] in Fujii), Glover discloses a piston a crown (Fig. 4) having a top combustion surface (24) with a recessed combustion bowl (22), an outer rim (16) and a ring belt (20) depending from said outer rim, said ring belt including a top (24) land and a first ring groove for receiving a piston ring (Fig. 3); and at least one recess (18) formed into said top land and extending from said top combustion surface less than a full distance from said top combustion surface to said first ring groove and spaced radially outwardly of said combustion bowl; wherein said recess extends further toward said first ring groove than it extends toward said combustion bowl (Fig. 4 depicts the recess on each edge as claimed); and, wherein the axial and arcuate lengths od said at least one recess are each greater than said radial depth (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a piston having a combustion bowl of Hiroshi and recesses as taught by Fujii, while modifying the depth and width dimensions as taught by Glover, in order to reduce thermal concentration and also to avoid undesirable performance characteristics.
.

Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Fujii et al. (JP 2016089651 A), in view of Lineton et al. (US 2007/0261663 A1), hereafter Lineton.
Regarding claims 7, 8 and 15, Hiroshi modified with Fujii is silent to the piston wherein a nickel coating covers said at least one recess.  Lineton discloses “a piston 120 having a crown 126 whose surface is modified and enhanced in the plume contact zone so as to better withstand the intense heat released by diesel engine combustion in close vicinity to the surface of the crown 126. FIGS. 4 and 5 depict a fragmentary cross-section of the piston crown 26 as it is sprayed or otherwise treated with a corrosion-resistant and oxidation-resistant composition, such as Amdry 995C, Inconel 718, Stellite 6, nickel-chromium, chromium, or a mixture of these compositions.” Paragraph [0030]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the nickel coating of Lineton to the piston of Hiroshi in order to prevent oxidation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (WO 2008001534 A1) in view of Fujii et al. (JP 2016089651 A), and in further view of Glover, Jr. et al. (US 4,114,518) and Wilder (US 2014/0345454 A1).
.

Response to Arguments
Applicant's arguments filed October 28 have been fully considered but they are not persuasive. Applicant argues that “the prima facie rejection of claim 1 is improper because modifying Hiroshi in view of Fujii would frustrate the principle of operation of the Hiroshi piston.” Applicant further points to paragraph [0029] that states: 
“FIG. 4 is a graph showing a knock frequency when a standard internal combustion engine mounted on a commercially available compact car is provided and a recess 11 is provided as shown in FIGS. 1 and 2 and the engine is operated at 1500 rpm. ..
In the figure, the horizontal axis is the crank angle (ATDC) at which the combustion mass ratio is 50%, and the vertical axis is the knock frequency (%).
Further, the case where the recess 11 is not provided, that is, the case where the top surface 3a of the piston 3 is a flat surface is indicated by a two-dot chain line, and the width W is 5 mm and the depth is as two patterns in which the width W and the depth D of the recess 11 are changed. The case where the D is 5 mm is shown by a solid line, and the case where the width W is 10 mm and the depth D is 5 mm is shown by a broken line.”

The proposed modification is to aid in the prevention of knocking as taught by Fujii and this modified shape would not suppress self-combustion as argued since Fujii is more concerned with the issue of self-ignition which is clearly different from self-combustion. 
Paragraphs [0011-0012] disclose: 
“Further, the combustion chamber (5) is formed in a shape having a squish portion (9) that causes squish between the combustion chamber (5) and the peripheral edge portion of the top surface of the piston, and the recess (11) corresponds to the squish portion. It is good that it is provided in the part to be used.
According to this, a squish flow is generated from the peripheral portion of the piston where knocking is likely to occur toward the center side of the combustion chamber, and the peripheral portion of the piston which may become hot before the flame reaches can be cooled by the squish flow. At the same time, since the recess is provided in the squish portion, it is possible to further suppress the occurrence of knocking.”

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747